Case 4:18-cv-00442-ALM-CMC Document 85-23 Filed 01/13/20 Page 1 of 4 PageID #: 2681




                      EXHIBIT 22
Case 4:18-cv-00442-ALM-CMC Document 85-23 Filed 01/13/20 Page 2 of 4 PageID #: 2682




   From: Chloe Houdre <choudre@bsfllp.com>
   Date: November 25, 2019 at 2:05:03 PM PST
   To: "Prather, Laura" <Laura.Prather@haynesboone.com>
   Cc: Michael Gottlieb <mgottlieb@willkie.com>, Joshua Riley <jriley@bsfllp.com>, Meryl Governski
   <mgovernski@bsfllp.com>
   Subject: Ed Butowsky v. David Folkenflik Et Al. Subpoena to Aaron Rich


   EXTERNAL: Sent from outside haynesboone

   Ms. Prather,
   In response to your November 11, 2019, subpoena (“Subpoena”) to Mr. Rich in the case of Ed Butowsky
   v. David Folkenflik, et al., Mr. Rich hereby serves his Responses and Objections to the Subpoena, which
   are attached. As articulated in the Responses and Objections, Mr. Rich will produce on a rolling basis the
   productions of the parties and third parties in Aaron Rich v. Ed Butowsky, et al., (the “Rich Litigation”).
   Mr. Rich will not, however, be producing materials produced to him by Mr. Couch or Mr. Butowsky, as
   counsel for both have indicated that he will object to our producing those materials in response to this
   Subpoena.

   The materials Mr. Rich is producing today include the productions of:

           (1) Joseph Burkett
           (2) John (“Jack”) Burkman
           (3) Ebay
           (4) Roger Stone
           (5) Wigdor LLP
           (6) Beth Bogaerts
           (7) Manuel Chavez
           (8) Fox News
           (9) Thomas Schoenberger; and
           (10) Rod Wheeler

   These materials are available at the FTP site, linked below. Please kindly review the Protective Order in
   the Rich Litigation, also attached, before viewing these productions.

                                                        1
Case 4:18-cv-00442-ALM-CMC Document 85-23 Filed 01/13/20 Page 3 of 4 PageID #: 2683
   FTP Access Instructions:
   FTP URL: ftp2.lighthouseglobal.com
   FTP Web URL: https://ftp2.lighthouseglobal.com

   FTP folder:            003775\000005\OutsideSubpoena
   FTP Login:             Outside Subpoena
   FTP PW:                46_359Uo

   Burkett:
   Zip File Password:               $EchLf9Dra+h

   Burkman:
   Zip File Password:               ti0l$uprAme9

   Ebay:
   Zip File Password:               42qC'q"&UVMRC

   Stone:
   Zip File Password:               }3VB2&p_Qr#5B

   Wigdor LLP:
   Zip File Password:               2d;GKg%EqkbvA

   Bogaerts:
   Zip File Password:               mi&iHut=5dacUstltHas

   Chavez:
   Zip File Password:               f?*rA7ruthoP

   Fox News:
   Zip File Password:               c6Cr~7kuYP953:;A

   Schoenberger:
   Zip File Password:               ME&0lchu+lz0Spu

   Wheeler:
   Zip File Password:               xe0Reb=ayOJ=sUtOtlz9

   Please let me know if you have difficulty accessing the FTP site.

   Regards,
   Chloe


   Chloe M. Houdre*
   Associate

   BOIES SCHILLER FLEXNER LLP
   1401 New York Avenue, N.W.
   Washington, DC 20005
   (t) +1 202 237 9625
   (m) +1 678 294 5482
   choudre@bsfllp.com
   www.bsfllp.com
   *Admitted in New York. Practice supervised.



                                                           2
Case 4:18-cv-00442-ALM-CMC Document 85-23 Filed 01/13/20 Page 4 of 4 PageID #: 2684



   The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may
   contain information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure
   under applicable law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible to deliver it to
   the named recipient, you are hereby notified that any dissemination, distribution, copying or other use of this communication is strictly
   prohibited and no privilege is waived. If you have received this communication in error, please immediately notify the sender by replying to
   this electronic message and then deleting this electronic message from your computer. [v.1 08201831BSF]




                                                                          3
